Monitronics Intl., Inc. v NorthStar Alarm Servs., LLC (2020 NY Slip Op 05584)





Monitronics Intl., Inc. v NorthStar Alarm Servs., LLC


2020 NY Slip Op 05584


Decided on October 08, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 08, 2020

Before: Renwick, J.P., González, Kennedy, Mendez, JJ. 


Index No. 654792/17 Appeal No. 12016N Case No. 2019-2888N 

[*1]Monitronics International, Inc., Plaintiff-Appellant,
vNorthStar Alarm Services, LLC, Defendant-Respondent.


Rosenfeld & Kaplan, LLP, New York (Steven M. Kaplan of counsel), for appellant.
Hoguet Newman Regal & Kenney, LLP, New York (Damian R. Cavaleri of counsel), for respondent.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered on or about February 26, 2019, which denied in part plaintiff's motion to compel defendant to produce certain discovery documents, unanimously affirmed, without costs.
"Discovery determinations rest with the sound discretion of the motion court" (Gumbs v Flushing Town Ctr. III, L.P., 114 AD3d 573, 574 [1st Dept 2014]). Although this Court is vested with "corresponding power to substitute its own discretion for that of the trial court, even in the absence of abuse" (Those Certain Underwrites at Lloyds, London v Occidental Gems, Inc., 11 NY3d 843, 845 [2008]), we decline to disturb the motion court's determination. Plaintiff failed to demonstrate that the subject discovery
requests would yield information that was material and necessary to its defense against the counterclaims asserted against it. 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 8, 2020